DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicant’s filing on 07/30/2019.
Applicant’s cancelation of claims 1-11 and require no further examining.  Claims 12-22 are pending and examined below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/30/2019 and 11/10/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
A plurality of pickers as stated in claim 12;
Sealing carousel as stated in claim 20; and
Sealing heads as stated in claim 20.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 12, the phrase “from which said seals can be taken” renders claim 12 vague and indefinite because the feature is not definitively disclosed.  The phrase “can be” implies the seals may or may not be taken from the outlet.  For examining purposes, the phrase is interpreted as “from which said seals are taken”.
Regarding claim 12, the phrase “said seal feeding station” also renders claim 12 vague and indefinite because there is insufficient antecedent basis for this limitation.  Prior to the phrase, there is not mention of a seal feeding station.  For examining purposes, the phrase is interpreted as “a seal feeding station”.
Regarding claim 14, the phrase “keep the seal that can be taken” renders claim 14 vague and indefinite because the feature is not definitively disclosed.  The phrase “can be” implies the seal may or may not be taken from the outlet.  For examining purposes, the phrase is interpreted as “keep the seal that is taken”.
Regarding claim 17, the phrase “substantially nil_instantaneous speed” claim 17 vague and indefinite because it is unclear what speed is nil_instantaneous.  The term “nil” is understood to mean zero or nonexistent.  The carousel is understood to continuously move, implying the pickers are also continuously moving.  It is unclear how the picker extracts a seal at a zero or nonexistent speed.  For examining purposes, if the prior art discloses the magazine is arranged at a cusp of said cycloid, then the picker is interpreted to extract a seal at substantially nil instantaneous speed.

Regarding claim 20, the phrase “A packaging line comprising: a carousel … a station for feeding seals according to claim 12” renders claim 20 vague and indefinite because it is unclear if this is a new or previously mentioned feature.  When a new feature is introduced, the feature should be preceded by “a”.  When a previous feature is being referred to, the feature should be preceded by "the" or "said".  It is unclear if the carousel disclosed in claim 20 is different or the same as the carousel as disclosed in claim 12.  For examining purposes, the phrase is interpreted as “A packaging line comprising: a sealing carousel … a station for feeding according to claim 12”.
Regarding claim 20, the phrase “carousel for sealing containers which can rotate” also renders claim vague and indefinite because the feature is in definitively disclosed.  The term “can” implies the carousel may or may not rotate.  For examining purposes, the phrase is interpreted as “carousel for sealing containers which rotates”. 
Regarding claim 21, the phrase “which can rotate” renders claim 21 vague and indefinite because the feature is not definitively disclosed.  The term “can” implies the carousel may or may not rotate with respect ot a central axis.  For examining purposes, the phrase “which rotates with respect”.
Claim 22 is dependent of claim 21 and include all the same limitations.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


Claims 12-18 and 20-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by reference Rea et al. (2016/0009427).
Regarding claim 12, Rea et al. disclose a station (500) for feeding closing seals (7) for closing containers (2), the station comprising:
at least one magazine (15a) of seals (7) provided with an outlet (50) from which said seals (7) are taken individually; and
a seal feeding station (26, 28) comprising a carousel (26) for feeding seals (7) configured to rotate with respect to a first central rotation axis (Z26),
wherein said carousel (26) is provided with a plurality of pickers (28) radially spaced apart from said first rotation axis (Z26),
wherein said pickers (28) being further individually rotatable about a second rotation axis (X27) which is not parallel to said first rotation axis (Z26), so that during the rotation of the carousel (26) at least one picker (28) rotates about the second axis (X27) from a seal pick-up position (see figure 5 below), in which the picker (28) faces said outlet (50) of the magazine (15a) in order to take a respective seal (7), to a release position (see figure 5 below), in which the picker is in an angularly spaced apart position around said second rotation axis (X27) with respect to said pick-up position and in which the picker releases the seal (7), and
wherein said at least one magazine (15a) of seals is fixed.

Regarding claim 13, Rea et al. disclose the second rotation axis (X27) is directed substantially radially with respect to said first rotation axis (Z26). (Figure 8 and Page 4 paragraph 92, 96)
Regarding claim 14, Rea et al. disclose said outlet (50) of said at least one magazine (15a) of seals (7) is adapted to keep the seal (7) that is taken from said outlet in a position that is substantially parallel to a rotation plane of said carousel (26) for feeding seals (7). (Figure 8)
Regarding claim 15, Rea et al. disclose the pickers (28) are configured to rotate through 180 degrees about the second rotation axis (X27) from the pick-up position to said release position and vice versa. (Figure 8 and Page 4 paragraph 92)  Rea et al. also disclose a control unit (36) configured to control the speed of the seal feeding station.  (Page 5 paragraph 103)
Examiner takes OFFICIAL NOTICE that in order for the pickers to rotate around the second rotation axis and to be controlled by the control unit, the station must have means for rotating the pickers.
Regarding claim 16, Rea et al. disclose the pickers (28) are configured to rotate around the second axis (X27) and carried by the carousel (26) around the first axis (Z26).   (Figure 5 and Page paragraph 92, 96)  Therefore, the pickers are interpreted to travel along an arc describing a portion of a cycloid.
[AltContent: textbox (Rea et al.)][AltContent: arrow][AltContent: arrow][AltContent: rect][AltContent: rect]
    PNG
    media_image1.png
    436
    563
    media_image1.png
    Greyscale

[AltContent: arrow][AltContent: textbox (Cycloid Path)][AltContent: arrow][AltContent: textbox (Path Around the Carousel)][AltContent: textbox (Orientation)][AltContent: connector][AltContent: arc][AltContent: textbox (Facing Down)][AltContent: textbox (Facing Up)][AltContent: connector][AltContent: textbox (Facing Down)][AltContent: connector]
    PNG
    media_image2.png
    102
    221
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    94
    217
    media_image3.png
    Greyscale

[AltContent: connector][AltContent: arrow]

Regarding claim 17, Rea et al. disclose the picker (28) does not rotate when receiving the seal (7) from the outlet (50) and the process is almost instantaneous. (Page 6 paragraph 152)  Therefore, Rea et al. is interpreted to disclose the outlet (50) of said at least one magazine (15a) is arranged at a cusp of said cycloid, so that in said pick-up position the picker (28) extracts a seal (7) from said magazine (15a) at substantially nil instantaneous speed.
Regarding claim 18, Rea et al. disclose the cycloid portion corresponds to a semi-cycloid. (Figure 5, 8)
Regarding claim 20, Rea et al. disclose a packaging line (100) comprising:
a sealing carousel (19) for sealing containers (2) which rotates with a continuous motion and which comprises a plurality of sealing heads (33) 
the packaging line further comprising a station (500) for feeding seals according to claim 12,
wherein a pitch circle of said carousel (26) for feeding seals (7) interacts a pitch circle of said sealing carousel (19) in at least one point in which at least one of said pickers (28) of the carousel (26) for feeding seals (7) is in the release position.
(Figure 5 and Page 3 paragraph 71, 73, Page 5 paragraph 115)
Regarding claim 21, Rea et al. disclose a method of sealing containers, the method including the following steps:
providing at least one fixed magazine (15a) of seals (7) which is provided with an outlet (50) and with a carousel (26) for feeding seals (7),
wherein the carousel (26) for feeding seals (7) rotates with respect to a first central rotation axis (Z26) and is provided with a plurality of pickers (28) which are radially spaced apart around said first rotation axis (Z26),
wherein said pickers further being individually rotatable about a second rotation axis (X27) which is not parallel to said first rotation axis (Z26) of the carousel (26);
rotating said carousel for feeding seals with a continuous motion about said first axis (Z26);

during said rotation of the carousel (26), rotating said picker (28) about said second axis (X27) to a release position; and
during said rotation of the carousel (26), releasing said seal (7) to a sealing carousel (19) that is laterally adjacent to said carousel (26) for feeding seals (7).
(Figure 5, 8 and Page 2 paragraphs 30, 31, Page 3 paragraphs 60, 70-73, Page 4 paragraph 90, 92, 96, Page 5 paragraph 115, Page 6 paragraph 138)
Regarding claim 22, Rea et al. disclose said second axis (X27) is directed radially with respect to said first axis (Z26). (Figure 5, 8)  Rea et al. disclose the pickers (28) are configured to rotate around the second axis (X27) and carried by the carousel (26) around the first axis (Z26). (Figure 5 and Page paragraph 92, 96)  Therefore, the pickers are interpreted to travel along an arc-like cycloid trajectory.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over reference Rea et al. (2016/0009427) as applied to claim 12 above, and further in view of reference Komp (7194849).
Regarding claim 19, Rea et al. disclose the claimed invention as stated above but do not disclose a plurality of said magazines.
Komp disclose an apparatus comprising: a plurality of magazines (28, 29); and a plurality of pickers (37, 38), wherein each picker (37, 38) is arranged to be situated parallel to the outlet of a respective magazine (28, 29) to receive an article. (Figure 2 and Column 2 lines 17-19, 34-39)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the station of Rea et al. by incorporating a plurality of magazines as taught by Komp, since column 3 lines 28-31 of Komp states such a modification would allow the station to feed multiple seals simultaneously.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK B FRY whose telephone number is (571)272-0396.  The examiner can normally be reached on Mon-Thur 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PATRICK B FRY/Examiner, Art Unit 3731                                                                                                                                                                                                        June 17, 2021

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731